Name: Commission Regulation (EEC) No 3866/92 of 30 December 1992 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 390/ 101 COMMISSION REGULATION (EEC) No 3866/92 of 30 December 1992 altering the export refunds on cereals and on wheat or rye flour, groats and meal Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (J) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 0, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 3506/92 (3), as amended by Regula ­ tion (EEC) No 3533/92 (4) ; Whereas export possibilities exist for a quantity of 50 000 tonnes of rye flour of certain destinations ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (5), as last amended by Regu ­ lation (EEC) No 2804/92 (6), should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas it follows from applying the detailed rules contained in amended Commission Regulation (EEC) No 3506/92 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state , as fixed in the Annex to amended Regu ­ lation (EEC) No 3506/92 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1992 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7 . 1992, p. 1 . (J) OJ No L 354, 4 . 12 . 1992, p. 22. (4) OJ No L 358 , 8 . 12 . 1992, p. 13 . 0 OJ No L 94, 7 . 4. 1989, p. 13 . (6) OJ No L 282, 26. 9 . 1992, p. 40. 0 OJ No L 387, 31 . 12. 1992, p . 1 . (8 OJ No L 387, 31 . 12. 1992. No L 390/ 102 Official Journal of the European Communities 31 . 12. 92 ANNEX to the Commission Regulation of 30 December 1992 modifiant export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund (2) 0709 90 60 000   0712 90 19 000   1001 10 00 200   1001 10 00 400 04 50,00 02 20,00 1001 90 91 000 01 0 1001 90 99 000 04 62,00 05 21,00 02 20,00 1002 00 00 000 03 21,00 02 20,00 1003 00 10 000 06 65,00 02 0 1003 00 20 000 04 65,00 02 20,00 1003 00 80 000 04 65,00 02 20,00 1004 00 00 200   1004 00 00 400   1005 10 90 000   1005 90 00 000 04 82,00 02 0 1007 00 90 000   1008 20 00 000   1101 00 00 100 01 96,00 1101 00 00 130 01 93,00 1101 0000 150 01 86,00 1101 00 00 170 01 80,00 1101 00 00 180 01 74,00 1101 00 00 190   1101 00 00 900   1102 10 00 500 01 125,00 (3) 1102 10 00 700   1102 10 00 900   1103 11 30 200 01 140,00 1103 11 30 900 01 0 1103 11 50200 01 140,00 1103 11 50 400 01 120,00 1103 11 50 900 01 0 1103 11 90 200 01 96,00 1103 11 90 800   31 . 12. 92 Official Journal of the European Communities No L 390/ 103 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein , 04 Switzerland, Austria, Liechtenstein , Ceuta and Melilla, 05 Poland, 06 zone II c). (2) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92 . (3) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 50 000 tonnes of rye flour destined for all third countries. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7 . 1992, p. 20).